Citation Nr: 1646512	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  06-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue on appeal was previously remanded by the Board in August 2011 for further evidentiary development of requesting outstanding post-service private treatment records and to obtain a VA examination for the Veteran's sleep apnea.  This was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed obstructive sleep apnea.

2.  The evidence is in equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea is related to, at least in part, his service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Sleep Apnea 

The Veteran maintains that his currently diagnosed sleep apnea was incurred in service.  Alternatively, he has suggested that it is due to or aggravated by one or more service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise/engage in sports.  See June 2011 Post-Remand Brief.

The evidence includes service treatment records, which show that the Veteran was seen on one occasion in December 1976 for complaints of fatigue and drowsiness; however, no diagnosis was provided.  No other treatment records mention any complaints or diagnoses of a sleep disorder.  In the October 1985 report of medical examination, a clinical evaluation of the Veteran did not reveal sleep apnea.  Further, in the October 1985 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having frequent trouble sleeping.     

The evidence also includes a July 2007 interpretive report concerning a polysomnography study performed at St. Francis Hospital.  Authored by Dr. J. S., this report reviewed the Veteran's history of sleep problems, described the results of the polysomnography study performed, analyzed these results, discussed the Veteran's sleep disorder and its appropriate diagnosis, and recommended a treatment regimen. 

Also included immediately before this interpretive report was a statement concerning the etiology of the Veteran's disorder.  It provides, in its entirety, as follows: 

"I have reviewed Mr. [redacted] service medical records and current treatment records and it is my opinion that sleep apnea is 'more likely than not' or 'at least as likely as not' related to his/her military duty.  I base this on my opinion because: reason and bases statement." 

While most of the statement is typewritten, the phrases "Mr. [redacted]," "sleep apnea," and "reason and bases statement" were handwritten, the former two on designated blank lines and the latter in blank space at the conclusion of the statement.  Below the statement is what appears to be a photocopied logo, the title "Sleep Disorders Lab of St. Francis," and an address and phone number.  The rest of the page is free from markings of any kind. 

Several peculiarities are noteworthy with respect to this statement.  It has an atypical fill-in-the-blank format.  It also is undated.  Despite use of the pronoun "I," the author of the statement did not identify himself/herself.  No signature appears anywhere on the page.  Presumably, based on the photocopied information and the contemporaneous submission of the interpretive report, Dr. J. S. wrote the statement.  If true, however, it is unclear why Dr. J.S. chose to draft a separate statement opining that a nexus exists between the Veteran's sleep apnea and his service rather than simply including this information in the discussion section of his interpretive report. 

Further, the AMC sent the Veteran a letter in May 2010 requesting that he authorize and consent to the release of his treatment records from Dr. J.S. to VA by completing and submitting VA Form 21-4142.  Later that same month, the Veteran responded by indicating that the undated statement presumably from Dr. J. S. was sent to VA in error.  As such, the Board will not consider this evidence as it has not been authenticated and the Veteran indicated that it was submitted in error.

The evidence also includes a November 2010 VA medical examination where it was noted that the Veteran's service treatment records "did not demonstrate any treatment for any sleep disorder or sleep apnea during active duty."  The Veteran then was interviewed regarding his history, which included problems staying awake during service in Vietnam in 1965 and thereafter in the late 1960's, as well as his current symptoms, which included severe fatigue and somnolence.  A physical examination was conducted.  Diagnostic tests also were conducted, and previous diagnostic tests were considered.  Thereafter, a diagnosis of obstructive sleep apnea was made.  The examiner then opined that this disability was not caused by or a result of the Veteran's service.  Part of the basis for the opinion was the absence of "documentation that supports [his] claim of disordered sleep or sleep apnea noted or documented on active duty service."  Another part of the basis for the opinion was that he separated from service in 1986 and had "increased weight gain and general body habitus" within the last several years which likely "contributed" to his diagnosis. 

Pursuant to the Board's August 2011 remand directive, another VA medical opinion was requested.  A medical opinion was obtained in October 2011.  The examiner opined that the Veteran's obstructive sleep apnea was not caused by or a
result of his previous military service.  The examiner reasoned that the Veteran had only one episode of fatigue and drowsiness in service, which was noted to be likely related to "numerous factors."  Regarding secondary service connection, the examiner noted that potential caused of sleep apnea included, in pertinet part, being overweight.  Nonetheless, the examiner noted that he was unable to create a nexus between the Veteran's musculoskeletal disabilities of the back and neck and both upper extremities, to include obesity, with inability to exercise and the Veteran's obstructive sleep apnea.

In a December 2015 VA examination, the examiner confirmed a diagnosis of obstructive sleep apnea.  The examiner then opined that the Veteran's sleep apnea was less likely than not incurred in service.  In support of this opinion, the examiner indicated that the earliest sleep study was in 2003, which was almost 20 years after service separation.  Further, the examiner stated that there was no medical correlation between the Veteran's diagnosed sleep apnea in 2003 and the Veteran's complaints of fatigue and drowsiness noted during service.

Regarding secondary service connection, the December 2015 VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea disability was caused by or permanently aggravated by one or more service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise/engage in sports.  In support of this opinion, the examiner indicated that, per medical literature, there were several risk factors for developing obstructive sleep apnea.  Specifically, "people who are obese have four times the risk of sleep apnea that people who are a normal weight people do." The examiner explained that fat deposits around the upper airway may obstruct breathing.  However, it was noted that not everyone who had sleep apnea was overweight.  The examiner then stated that there was no medical evidence to suggest the Veteran's service connected musculoskeletal conditions (back, neck and upper extremities) caused the Veteran's obesity.  In review of the Veteran's weights, his baseline weight ranges from 198-209 pounds (since 1999), with an increase of weight to 220 pounds a couple of years ago.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is secondary to one or more service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise.

The evidence weighing in favor of the Veteran's claim includes VA treatment records, which reflect that the Veteran is approximately 66 inches (5 feet, 5 inches) tall.  These records additionally reflect that he has been diagnosed with obesity, as his weight has fluctuated between approximately 191 pounds to 220 pounds.  Finally, these records reflect that his exercise is significantly limited, that he walks with a slow pace, and uses a cane.

Further, the Veteran's back disability, characterized as degenerative disc disease, lumbar spine, has been service-connected with a rating of 60 percent since April 2000.  His neck disability has been service-connected with a rating of 20 percent from December 2004, and 30 percent from April 2009.  Radiculopathy of his right upper extremity and of his left upper extremity associated with his neck disability each have been service-connected with a rating of 10 percent since December 2004.  

Additionally, in an August 2009 VA spine examination, the Veteran indicated that he was only able to walk a few yards.  His spine disability was determined to have severe effects on his ability to exercise and prevented him from playing sports.  

In a January 2011 VA spine examination, it was noted that the Veteran had been using a walker for about a month as a result of falling.  He also mentioned that he was not active physically due to a tendency to fall.  The Veteran was also noted to wear a back brace.  

Moreover, in the November 2010 VA medical opinion (discussed above), the examiner opined that the Veteran had increased weight gain and general body habitus within the last several years which "likely" "contributed to his diagnosis of sleep apnea."  Moreover, the October 2011 and December 2015 VA examiners both indicated that medical literature supported a finding that potential causes of sleep apnea included, among other things, obesity.  The November 2015 VA examiner specifically noted that individuals who were obese had "four times the risk" of developing sleep apnea than people who were of a normal weight.  Notably, however, the examiners did not indicate why other risk factors (such as age, shape of the head, tongue and tonsil issues, etc.) were more likely to cause the Veteran's sleep apnea than his obesity.  
Although there is no specific opinion relating the Veteran's obesity to his lack of exercise as a result of symptoms associated with his service-connected spine disabilities, the Board finds that it is common general knowledge that the lack of exercise, to include basic walking, contributes to weight gain and/or obesity.  Further, the VA spine examination reports discussed above demonstrate that the Veteran has been severely restricted in his physical abilities as a result of symptoms and limitations associated with his service-connected lumbar spine disabilities.  Further, the Board finds that the Veteran is competent to relate his obesity with a severe decrease in exercise associated with his lumbar spine disabilities as bodily weight changes are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed obstructive sleep apnea is related, at least in part, to his service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise.  Accordingly, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


